UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________X
IN RE:

HAMPSTEAD GLOBAL, LLC,                                            CH. 11

                  Debtor.                                         Case No. 19-22721
__________________________________________X

                              Verification of Creditor Matrix


I, Adam Perzow, sole member of the Limited Liability Corporation named as the debtor in this
case, hereby verify that the attached list of creditors is true and correct to the best of my
knowledge.




 Date: March 30, 2019


                                                   ______________________
                                                   Adam Perzow, Sole Member of the
                                                   Debtor
Identity digital
193 Avenue A
New York, NY 10009

Julie Aaron
2811 colorado ave #1
Santa Monica. CA 90404

The Rocket Science Group, LLC
675 Ponce de Leon Ave NE
Suite 5000
Atlanta, GA 30308

OneUnit
228C Stanley Street
Singapore 06873

Digital Ocean LLC
101 6th Ave
New York, NY 10013

Google Gsuite
1600 Amphitheatre Parkway
Mountain View, CA 94043

T Mobile Bankruptcy Team
PO Box 53410
Bellevue, WA 98015 3410

Sam Katz
Israel Office
Urban Place Migdal Shalom 2
Montefiore St
Tel Aviv-Yafo, Israel

Corporate Filings LLC
30 N Gould St
STE 7001
Sheridan, WY 82801

Division of Corporations
John G. Townsend Bldg
401 Federal Street Suite 4
Dover, DE 19901
Regus
520 White Plains Road
Tarrytown, 10591

Ross Stokes
53b grange road
03-02 spring grove
Singapore 249565

Stacks Bowers Galleries
1231 East Dyer Road Suite 100
Santa Ana, California 92705

Barbara Etinson
5150 Macdonald Ave
Cote Saint Luc
H3X2V7

Latin Ledning Group
2811 colorado ave #1
Santa Monica, Ca 90404

Ari Gati
2811 Colorado Ave #1
Santa Monica, Ca 90404

Greenberg & Lieberman
1775 Eye Street NW suite 1150
Washington, DC 20006

Bowse Law Group, P.C.
801 S. Figueroa St., 25th Floor
Los Angeles, California 90017

Carmen Marx
Wagramerstrasse 17-19 1220
Vienna, Austria

Joshua Perzow
5875 Cavendish Blvd
Montreal, Quebec H4W2X3
